9 N.J. 294 (1952)
88 A.2d 201
NEIL STRUYK, BUILDING INSPECTOR OF THE BOROUGH OF NORTH HALEDON, PLAINTIFF-RESPONDENT,
v.
SAMUEL BRAEN'S SONS, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued April 28, 1952.
Decided May 5, 1952.
Mr. Hugh C. Spernow argued the cause for the appellant (Messrs. Evans, Hand and Evans, of counsel).
Mr. Paul Rittenberg argued the cause for the respondent (Mr. Peter Hofstra, attorney; Mr. Howard Stern, on the brief).
PER CURIAM.
The judgment under review is affirmed for the reasons expressed in the opinion of Judge William J. Brennan, Jr., in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices OLIPHANT, WACHENFELD, BURLING and JACOBS  5.
For reversal  None.